07/20/2020



                                                                                   Case Number: DA 20-0056




             IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No. DA 20-0056

 DAGMARA MACH, on behalf of
 herself and all others similarly situated,

                Plaintiff/Appellee,
                                                 GRANT OF EXTENSION
 v.

 MONTANA HEALTH
 COOPERATIVE d/b/a MONTANA
 HEALTH CO-OP, and JOHN DOES 1-
 5,

                Defendant/Appellant.


          Appellant, Defendant, Montana Health Cooperative has requested an

extension of time to file its Opening Brief in this matter. There being no objection

from Appellee, and for good cause appearing therefor,

          IT IS HEREBY ORDERED that Appellant is granted a 30-day extension of

time up to and including September 2, 2020, within which to prepare, file, and

serve its Opening Brief in this matter.




3011831

                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 18 2020